Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 1 of 11          PageID #:
                                  1360


CLARE E. CONNORS                  7936
Attorney General of Hawaii

CARON M. INAGAKI            3835
KENDALL J. MOSER            6515
SKYLER G. CRUZ              9551
Deputy Attorneys General
Department of the Attorney
 General, State of Hawaii
425 Queen Street
Honolulu, Hawaii 96813
Telephone: (808) 586-1494
Facsimile: (808) 586-1369
Email: Caron.M.Inagaki@hawaii.gov
       Kendall.J.Moser@hawaii.gov
       Skyler.G.Cruz@hawaii.gov

Attorneys for Defendant
MAX N. OTANI

                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

ANTHONY CHATMAN;                           CIVIL NO. 21-00268 JAO-KJM
FRANCISCO ALVARADO;
ZACHARY GRANADOS;                          DEFENDANT MAX N. OTANI’S
TYNDALE MOBLEY; and JOSEPH                 STATUS REPORT NO. 1
DEGUAIR; individually and on               REGARDING COMPLIANCE WITH
behalf of all others similarly situated,   THE PRELIMINARY INJUNCTION
                                           FILED ON JULY 13, 2021;
                    Plaintiffs,            CERTIFICATE OF SERVICE

       vs.                                 Status Conference
                                           Date: August 16, 2021
MAX N. OTANI, Director of State of         Time: 9:00 a.m.
Hawaii, Department of Public Safety,       Magistrate Judge: Honorable Kenneth
in his official capacity,                  J. Mansfield

                    Defendant.             Judge: Honorable Jill A. Otake


834312_1.DOC
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 2 of 11         PageID #:
                                  1361



                    DEFENDANT MAX N. OTANI’S STATUS
               REPORT NO. 1 REGARDING COMPLIANCE WITH THE
               PRELIMINARY INJUNCTION FILED ON JULY 13, 2021

       Defendant Max N. Otani, Director of State of Hawaii, Department of Public

Safety, in his official capacity (“Defendant”), by and through his attorneys, Clare

E. Connors, Attorney General of Hawaii, and Caron M. Inagaki, Kendall J. Moser,

and Skyler G. Cruz, Deputy Attorneys General, hereby submits this Status Report

No. 1 pursuant to Order #1 Regarding Oversight of the Preliminary Injunction

(“Order #1”). ECF No. 42.

I.     RELEVANT PROCEDURAL BACKGROUND

       On July 13, 2021, the Court entered an Order (1) Granting Plaintiffs’

Motion for Provisional Class Certification and (2) Granting in Part and Denying

in Part Plaintiffs’ Motion for Preliminary Injunction and Temporary Restraining

Order (“Preliminary Injunction”). ECF No. 37. In relevant part, the Court ordered

“Defendant to fully comply with the Response Plan,” focusing in particular on

certain enumerated sections of the Pandemic Response Plan. ECF No. 37, PageID

## 66-67 (emphasis in original).       The Court further ordered Defendant to

“[p]rovide sanitary living conditions to all inmates in DPS custody” and “[p]rohibit

DPS employees from restricting access to inmate grievance forms or from

preventing the submission of grievances with respect to COVID-19 issues.” Id. at

PageID # 67.



834312_1.DOC
                                         1
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 3 of 11           PageID #:
                                  1362



       The Court authorized Magistrate Judge Kenneth J. Mansfield to address

“compliance with the preliminary injunction, engage in factfinding procedures he

deems appropriate, and issue certified factual findings to the [Court].” Id. at

PageID # 67.    On July 21, 2021, this Court entered Order #1 directing Defendant

to file a sworn status report on the first business day of each month addressing,

completely and in detail, PSD’s compliance or lack thereof with all aspects of the

Preliminary Injunction. ECF No. 42.

II.    STATUS REGARDING COMPLIANCE WITH THE PANDEMIC
       RESPONSE PLAN

       This Court directed the State of Hawaii, Department of Public Safety

(“PSD”) to file a sworn status report addressing, on an individualized basis, each

facility’s compliance with the Pandemic Response Plan (May 28, 2021 Revision),

focusing in particular on the eleven safety categories set forth on page 67 of the

Preliminary Injunction. ECF No. 42, Page ID # 1317. In order to comply with the

requirements set forth in Order #1, Defendant prepared a Sworn Status Report to

be completed by each of the facility’s Wardens.          The Sworn Status Report

addresses each section of the Pandemic Response Plan focusing in particular on the

eleven safety categories.

       The Wardens were advised that the Sworn Status Report is merely a tool to

be used to state each facility’s level of compliance with the specific sections of the

Pandemic Response Plan and that it is not meant to be a substitute for the plan. In

834312_1.DOC
                                          2
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 4 of 11           PageID #:
                                  1363



that regard, the Wardens were instructed to refer to the Pandemic Response Plan

when evaluating their facility’s level of compliance with each section/paragraph of

the Pandemic Response Plan.

       Consistent with the language in Order #1, the Wardens were instructed to

evaluate the level of compliance with the Pandemic Response Plan at each facility

by stating as follows:

      Full compliance
      Coming into full compliance (meaning full compliance is expected within 14
       days)
      Not coming into full compliance (meaning full compliance is not expected
       within 14 days)

The Sworn Status Report also provides space for comments at the end of each

section. The Wardens were instructed to provide an explanation in the comments

section for any representation that the facility is in “Full compliance” subject to an

accommodation permitted under the PRP or, if appropriate, where the Court

previously found that the facility was not in full compliance. The Wardens were

also instructed to provide an explanation for any representation that a facility is

either “Coming into full compliance” or “Not coming into full compliance,”

discussing why the facility is not in full compliance and what, if anything, is being

done to come into full compliance. The Wardens were further instructed to write

“N/A” for any item in the Pandemic Response Plan that is not applicable to a

facility and include an explanation in the comments as to why that item is



834312_1.DOC
                                          3
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 5 of 11         PageID #:
                                  1364



inapplicable. The Sworn Status Reports have been signed, under oath, by the

Warden for each facility.

       The Sworn Status Reports completed by each Warden are attached to this

status report.    The following is a brief summary of each facility’s level of

compliance as attested to by the Wardens:

       A.      Hawaii Community Correctional Center (“HCCC”)

       HCCC is presently in full compliance with all sections of the Pandemic

Response Plan as well as the Court’s directives regarding sanitary living conditions

and grievance forms.

       B.      Halawa Correctional Facility (“HCF”)

       HCF is presently in full compliance with all sections of the Pandemic

Response Plan except for Section 3(a). HCF is also in full compliance with the

Court’s directives regarding sanitary living conditions and grievance forms.

       C.      Waiawa Correctional Facility (“WCF”)

       WCF is presently in full compliance with all sections of the Pandemic

Response Plan as well as the Court’s directives regarding sanitary living conditions

and grievance forms.




834312_1.DOC
                                         4
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 6 of 11         PageID #:
                                  1365



       D.      Maui Community Correctional Center (“MCCC”)

       MCCC is presently in full compliance with all sections of the Pandemic

Response Plan except for Section 3(a). MCCC is also in full compliance with the

Court’s directives regarding sanitary living conditions and grievance forms.

       E.      Oahu Community Correctional Center (“OCCC”)

       OCCC is presently in full compliance with all sections of the Pandemic

Response Plan as well as the Court’s directives regarding sanitary living conditions

and grievance forms.

       F.      Kauai Community Correctional Center (“KCCC”)

       KCCC is presently in full compliance with all sections of the Pandemic

Response Plan except for Sections 3(b), 10, and 13.         KCCC is also in full

compliance with the Court’s directives regarding sanitary living conditions and

grievance forms. It should be noted that KCCC is one of three PSD facilities that

has not experienced a COVID-19 outbreak.

       G.      Kulani Correctional Facility (“KCF”)

       KCF is presently in full compliance with all sections of the Pandemic

Response Plan.      KCF is also in full compliance with the Court’s directives

regarding sanitary living conditions and grievance forms. It should be noted that

KCF is one of three PSD facilities that has not experienced a COVID-19 outbreak.




834312_1.DOC
                                          5
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 7 of 11         PageID #:
                                  1366



       H.      Women’s Community Correctional Center (“WCCC”)

       WCCC is presently in full compliance with all sections of the Pandemic

Response Plan except for Section 3(a). WCCC is also in full compliance with the

Court’s directives regarding sanitary living conditions and grievance forms. It

should be noted that WCCC is one of three PSD facilities that has not experienced

a COVID-19 outbreak.

III.   ADDITIONAL MATTERS

       In addition to addressing the facilities’ level of compliance at the status

conference scheduled for August 16, 2021, Defendant respectfully requests that he

be permitted to present and discuss the following concerns relating to Order #1.

       A.      Paragraphs E, F, and G of Order #1

       The Preliminary Injunction “authorized [Magistrate Judge Mansfield] to

address compliance with the preliminary injunction, engage in factfinding

procedures he deems appropriate, and issue certified factual findings to the

[Court].” ECF No. 37, PageID # 67. However, Paragraphs E, F, and G exceed the

scope of this authority by directing Defendant to provide information that was not

requested by Plaintiffs in connection with their motion for preliminary injunction,

was not briefed by the parties, and was not ordered by the District Court.

Moreover, Defendant was not given adequate notice of this request or any

opportunity to oppose it.



834312_1.DOC
                                          6
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 8 of 11          PageID #:
                                  1367



       To be clear, Defendant is complying with these Paragraphs. Defendant is in

the process of gathering the information required under Paragraphs E and F (i.e. “a

list of all inmates who have contracted COVID-19” and their contact information).1

Defendant began providing the information required under Paragraph G (i.e. a

“daily update . . . of new active COVID-19 cases”) on July 23, 2021.2 However,

Defendant would like to address this issue at the status conference and to

respectfully request that the Court modify Order #1 to remove these paragraphs or

issue a superseding order that omits these requirements.

       B.      Inmate Consent

       Paragraphs E, F, and G of Order #1 direct Defendant to provide Plaintiffs’

counsel with health information (i.e. COVID-19 positive test results) that is

ordinarily protected from disclosure under State and federal laws. In order to

comply with Order #1 and at the same time protect these inmates’ privacy rights,


1
  This is a multi-step process. First, health records are reviewed by the Health Care
Division in order to identify inmates that must be included on the list. Second,
staff must identify whether each inmate is currently incarcerated and, for those
inmates who are, indicate on the list at which facility the inmate is housed. Third,
the list must then be provided to the Corrections Division to obtain and provide
current contact information or the last known address for inmates who are no
longer in the custody of the State.
2
  Order #1 was filed on July 21, 2021. On July 22, 2021, the Department of Public
Safety received COVID-19 test results confirming no new positive active cases
that day. As such, a report was not provided. However, at Plaintiffs’ counsel’s
request, Defendant is providing daily updates regardless of whether the test results
confirm positive active cases.

834312_1.DOC
                                         7
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 9 of 11          PageID #:
                                  1368



Defendant has been requesting and obtaining the inmates’ consent to release this

information to Plaintiffs’ counsel prior to providing counsel with the “daily

updates” directed under Paragraph G of Order #1.

       Defendant’s position is that inmate consent is likewise required prior to

disclosure of the information directed under Paragraphs E and F. In addition to

privacy rights discussed above, Defendant is particularly concerned that a list of

“all inmates who have contracted COVID-19” includes inmates who are not

members of the classes. As defined in the Preliminary Injunction, the classes

include only “present and future” inmates. ECF No. 37, PageID ## 1245, 1267.

Thus, inmates who do not fall within the class definitions (e.g. a past pretrial

detainee who were no longer incarcerated in Hawaii jail at the time the preliminary

injunction was entered) are not members of the classes, are not Plaintiffs’ counsel’s

clients in this case, and have privacy rights that must be protected before their

information can be disclosed to a third party.

       On July 28, 2021, the parties participated in LR7.8 prefiling conference and

discussed their dispute regarding the issue of whether inmate consent is necessary.

As Defendant understands it, Plaintiffs’ position is that they are entitled to the

information in Paragraphs E, F, and G and that consent is not required, though

Plaintiffs have stated they are willing to discuss accommodations for those inmates

potentially falling outside of the class definitions.



834312_1.DOC
                                            8
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 10 of 11            PageID #:
                                   1369



        In an effort to avoid the need for motion practice, Defendant proposed the

 following compromise. Instead of waiting until the entire list is ready, Defendant

 would agree to provide lists by month, starting with the most recent month (i.e.

 July 2021) and work backwards. Defendant would still require inmate consent, but

 for any inmate who refuses to consent or that we can’t reasonably locate in order to

 obtain their consent, Defendant would redact their names and contact information.

 The parties would agree to address this issue in their status reports and at the status

 conference. If the Court finds that consent is not required or issues an appropriate

 protective order, then Defendant would provide unredacted versions of any lists

 already provided to Plaintiffs and discontinue redacting on future lists. At this

 time, Plaintiffs have not responded to Defendant’s proposal.

        As discussed above, Defendant is requesting relief from the requirements of

 Paragraphs E, F, and G.       However, if the Court is not inclined to grant the

 requested relief, Defendant would like to address the issue of whether inmate

 consent is required prior to disclosure of the information required under Paragraphs

 E, F, and G at the status conference.

 \\

 \\

 \\

 \\



 834312_1.DOC
                                           9
Case 1:21-cv-00268-JAO-KJM Document 48 Filed 08/02/21 Page 11 of 11   PageID #:
                                   1370



        DATED: Honolulu, Hawaii, August 2, 2021.

                                           STATE OF HAWAII

                                           CLARE E. CONNORS
                                           Attorney General
                                           State of Hawaii

                                           /s/ Skyler G. Cruz
                                           CARON M. INAGAKI
                                           KENDALL J. MOSER
                                           SKYLER G. CRUZ
                                           Deputy Attorneys General

                                           Attorney for Defendant
                                           MAX N. OTANI




 834312_1.DOC
                                      10
